J-A11028-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

JOSHUA LYNCH

                            Appellant                  No. 673 EDA 2015


            Appeal from the Judgment of Sentence February 9, 2015
                 In the Court of Common Pleas of Bucks County
              Criminal Division at No(s): CP-09-CR-0006446-2013


BEFORE: SHOGAN, J., MUNDY, J., and FITZGERALD, J.*

MEMORANDUM BY MUNDY, J.:                                FILED June 24, 2016

        Appellant, Joshua Lynch, appeals from the February 9, 2015 judgment

of sentence of 11½ to 23 months’ incarceration, imposed by the trial court

after a jury convicted Appellant of delivery of a controlled substance.1 After

careful review, we affirm on the basis of the trial court’s thorough and well-

reasoned opinion.

        For context, we recite the factual background as stated by the trial

court as follows.

                    On July 31, 2013, Bristol Township Police
              Officer Dennis Leighton began conducting an
              investigation using  a  confidential  informant
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
    35 P.S. § 780-113(a)(30).
J-A11028-16


          codenamed      “Tin  Man.”       Officer   Leighton,
          accompanied     by   Detective  Sean     Harold    of
          Warminster Township, met with Tin Man at a
          predetermined meet location within Bucks County.
          Officer Leighton searched Tin Man’s person and his
          clothing as Detective Harold searched his vehicle.
          No contraband was discovered as a result of either
          search. After conducting the search, the Officer and
          Detective observed Tin Man place a phone call to a
          number that he provided the Officers.         Officer
          Leighton witnessed the call, and could hear a male
          voice on the other end of the phone speaking with
          Tin Man.

                 Based on the information received from [Tin
          Man], Officer Leighton contacted other officers to set
          up a surveillance detail, and he further obtained two
          hundred ($200) dollars in pre-recorded buy money.
          Officer Leighton arranged for Officers O’Brien and
          Phillips to be present in specific locations within
          Foxwood Manor Apartment Complex in a parking lot
          closest to the Veterans Highway entrance, with the
          expected target driving a silver Toyota Camry.
          Officer Leighton, Detective Harold, and Tin Man then
          proceeded to Foxwood Manor Apartments, traveling
          in separate vehicles. While [Tin Man] was driving to
          the complex, he was within sight of an officer at all
          times.

                 As a silver Toyota Camry entered the parking
          lot, Officer Phillips could clearly view Appellant as the
          driver and sole occupant of the vehicle. Officer
          Phillips was able to photograph the Camry bearing
          Pennsylvania registration JCF-2006. When Tin Man
          arrived a short time after, he pulled into a parking
          spot alongside of the silver Toyota Camry driven by
          Appellant. There were no other vehicles in that row
          of parking spots. [Tin Man] then exited his vehicle
          and entered the passenger side door of the Camry,
          staying in the car for approximately two minutes.
          Upon leaving the car, Tin Man re-entered his own
          vehicle and proceeded to leave the apartment
          complex.


                                    -2-
J-A11028-16


                 Moments after, Officer O’Brien, who was
          positioned in a restaurant parking lot across
          Veterans Highway, observed Appellant operating the
          same silver Toyota Camry and talking on his phone
          as he left the complex and passed the restaurant.
          Officer O’Brien was later able to make an
          identification of Appellant at a closer distance as
          Appellant drove past a Wawa convenience store
          where the Officer was present. Additionally, Officer
          Phillips proceeded to follow the Camry southbound
          down Veterans Highway as it initially left the
          apartment complex, whereupon he pulled alongside
          of the Camry at a stoplight and was then able to
          again make a positive identification of Appellant as
          the driver and sole occupant of the vehicle.

                 After [Tin Man] ceased contact with [Appellant]
          in the silver Camry, he began to leave the parking
          lot himself, followed by Officer Leighton in his own
          vehicle.    As the Camry turned southbound onto
          Veterans Highway, Tin Man left his vehicle, walked
          back to Officer Leighton’s car directly behind his
          own, and provided the Officer with three (3) plastic
          bags that contained crack cocaine. After Tin Man
          gave the bags to Officer Leighton, Officer Leighton
          followed     [Tin   Man]   back    to    the    original
          predetermined meet location.       Immediately after
          arriving back at the location, Officer Leighton
          conducted a thorough search of Tin Man’s person
          and clothing, while Detective Harold again searched
          his vehicle.      No currency or contraband were
          discovered during these searches. [Tin Man] was
          never out of sight of law enforcement at any time
          during this investigation and did not contact any
          individual other than [Appellant] or the Officers.

                The Officers traced the registration of the
          Camry to a residence at 605 Winder Drive in Bristol,
          PA. Based on this information, Officers Leighton,
          Durle, O’Brien, and Phillips attempted to effectuate
          an arrest warrant on Appellant at that location two
          (2) days later on August 2, 2015. The Officers
          located the Camry and began surveillance of the


                                   -3-
J-A11028-16


            property in undercover vehicles, waiting for
            Appellant to enter the vehicle and become mobile.

                  Once Appellant entered the vehicle and began
            driving, the Officers attempted to effectuate a traffic
            stop of the Camry. At a red light, Officer Phillips
            pulled in front of Appellant’s vehicle, while Officers
            Durle and O’Brien pulled behind Appellant and
            activated their red and blue emergency lights.
            Officer Phillips, wearing his badge around his neck
            and a ballistic vest with the word “Police” written in
            large white lettering along the front, exited his
            vehicle. The Officer instructed [Appellant] to stop
            his vehicle and place it in park, while Officer Durle
            exited the passenger side of his vehicle and
            attempted to effectuate the arrest.

                   As the Officers attempted to arrest Appellant,
            Appellant “put his car in reverse, backed up, made a
            right, and jumped the curb, drove down the sidewalk
            and then around [Officer Phillips’] vehicle and back
            on the roadway. Officer O’Brien proceeded to follow
            Appellant for approximately four (4) blocks, keeping
            his emergency lights activated and engaging his
            siren. Appellant then made a turn such that he was
            driving against the flow of traffic down a one-way
            street, whereupon Officer O’Brien discontinued the
            pursuit due to safety concerns.

Trial Court Opinion, 7/1/15, at 1-4 (citations to notes of testimony omitted).

      Ultimately, Appellant was arrested and charged with delivery of a

controlled substance and criminal use of a communications facility. A jury

trial was held on February 3-4, 2015, after which the jury found Appellant

guilty of delivery of a controlled substance, and not guilty of criminal use of

a communications facility.   On February 9, 2015, the trial court sentenced




                                     -4-
J-A11028-16


Appellant to 11½ to 23 months’ incarceration. Appellant filed this appeal on

March 6, 2015.2

       On appeal, Appellant presents six issues for our review.

              [1.] The evidence was insufficient to convict
              Appellant of the drug charge when the sole witness
              to the alleged buy did not testify, violating
              Appellant’s Sixth Amendment constitutional right of
              confrontation.

              [2.] The [trial] court erred and abused its discretion
              by denying the motion to identify the confidential
              informant and his criminal history when the
              confidential informant was the one who allegedly
              purchased the drugs and there were no witnesses to
              the claimed buy.

              [3.] The [trial] court erred in failing to conduct an
              in-camera review of the confidential informant to
              determine there was, in fact, a confidential informant
              who made the July 31, 2013 drug purchase.

              [4.] The [trial] court erred in refusing to give a
              missing witness an adverse witness instruction
              regarding the confidential informant’s failure to
              testify.

              [5.] The [trial] court erred in allowing testimony
              regarding the subsequent crime of “eluding police,”
              when this testimony was not relevant, was more
              prejudicial than probative, and the evidence [was]
              insufficient to prove consciousness of guilt.

              [6.] The effective assistance of counsel claim,
              denying due process, should be decided on direct
____________________________________________


2
  Appellant and the trial court have complied with Pennsylvania Rule of
Appellate Procedure 1925.




                                           -5-
J-A11028-16


              appeal     when    the  sentence    is  short,   the
              ineffectiveness claim obvious from the record, when
              the Appellant is willing to waive collateral review,
              and the ineffectiveness claim [is] ineligible for
              collateral review once Appellant has served his
              sentence.

Appellant’s Brief at i-ii.

       Upon review of the parties’ briefs, the certified record and pertinent

legal authority, we conclude that the Honorable Wallace H. Bateman, Jr.,

sitting as the trial court, has appropriately and comprehensively addressed

the issues raised by Appellant in this appeal, citing the appellate standard of

review, relevant facts of record, and prevailing case law, such that further

commentary by this Court would be redundant.           Accordingly, we adopt

Judge Bateman’s July 1, 2015 opinion as our own in affirming the February

9, 2015 judgment of sentence.3

       Judgment of sentence affirmed.




____________________________________________


3
  We note that Appellant raised a multitude of issues in his 11 page Rule
1925(b) statement, but abandoned several of those issues, including
evidentiary and suppression issues, in his brief on appeal. Therefore, we
express no opinion on the portions of the trial court’s July 1, 2015 opinion
addressing the issues abandoned by Appellant on appeal.



                                           -6-
J-A11028-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/24/2016




                          -7-
                                                                                    Circulated 06/09/2016 10:02 AM




          IN THE COURT OF COMMON PLEAS OF BUCKS COUNTY, PENNSYLVANIA
                               CRIMINAL DIVISION


      COMMONWEALTH OF PENNSYLVANIA                             CP-09-CR-0006446-2013

             v.

     JOSHUA LYNCH


                                              OPINION
             Defendant Joshua Lynch (hereinafter "Appellant") appeals this Court's February 9, 2015

     Judgment of Sentence and March 20, 2015 Denial of Motion to Reconsider Sentence. We file

     this Opinion pursuant to Pennsylvania Rule of Appellate Procedure l 925(a).

    PROCEDURAL HISTORY

            On August 2, 2013, Bristol Township Police arrested and charged Appellant with

    Delivery of Controlled Substances' and Criminal Use of a Communications Facility'. Appellant's

    trial was held between February 3, 2015 and February 4, 2015, after which, a jury returned a

    verdict convicting Appellant of the Delivery of Controlled Substances charge. Appellant was

    found not guilty of Criminal Use of a Communications Facility.

           On February 9, 2015, Appellant was sentenced to serve not less than eleven and one half

    (11 112), nor more than twenty-three (23), months in the Bucks County Correctional Facility.

Appellant timely filed an appeal to the Superior Court on March 6, 2015.

FACTUAL BACKGROUND

           On July 31, 2013, Bristol Township Police Officer Dennis Leighton began conducting an

investigation using a confidential informant codenamed "Tin Man." N.T. 02/03/15, pp. 20-21,


1
    35 Pa.CS.A.§ 780-l 13(a)(30).
2
    18 Pa.C.S.A. § 7512(a).

                                                   1
  31. Officer Leighton, accompanied by Detective Sean Harold of Warminster Township, met with

 Tin Man at a predetermined meet location within Bucks County. Officer Leighton searched Tin

 Man's person and his clothing as Detective Harold searched his vehicle. No contraband was

 discovered as a result of either search. N.T. 02/04/15, pp. I 2-17; 89-90. After conducting the

 search, the Officer and Detective observed Tin Man place a phone call to a number that he

 provided the Officers. Officer Leighton witnessed the call, and could hear a male voice on the

 other end of the phone speaking with Tin Man. N.T. 02/04/15, pp. 18-20.

        Based on the information received from the Confidential Informant, Officer Leighton

 contacted other officers to set up a surveillance detail, and he further obtained two hundred

 dollars ($200) in pre-recorded buy money. N.T. 02/04/15, pp. 20-21. Officer Leighton arranged

for Officers O'Brien and Phillips to be present in specific locations within Foxwood Manor

Apartment Complex in a parking lot closest to the Veterans Highway entrance, with the expected

target driving a silver Toyota Camry. N.T. 02/04/15, pp. 25-26, 115. Officer Leighton, Detective

Harold, and Tin Man then proceeded to F oxwood Manor Apartments, traveling in separate

vehicles. N.T. 02/04/15, p. 27. While the Informant was driving to the complex, he was within

sight of an officer at all times. N.T. 02/04/15, p. 91

       As a silver Toyota Camry entered the parking lot, Officer Phillips could clearly view

Appellant as the driver and sole occupant of the vehicle. Officer Phillips was able to photograph

the Camry bearing Pennsylvania registration JCF-2006. See Exhibit C-5; N.T. 02/04/15, pp. 117-

I 9. When Tin Man arrived a short time after, he pulled into a parking spot alongside of the silver

Camry driven by Appellant. There were no other vehicles in that row of parking spots. N.T.

02/04/15, pp. 29-30, 125. The Informant then exited his vehicle and entered the passenger side

door of the Camry, staying in the car for approximately two minutes. Upon leaving the car, Tin



                                                  2
 Man re-entered his own vehicle and proceeded to 1eave the apartment complex. N.T. 02/04/15,

 pp. 125-26.

         Moments after, Officer O'Brien, who was positioned in a restaurant parking lot across

 Veterans Highway, observed Appellant operating the same silver Toyota Camry and talking on

 his phone as he left the complex and passed the restaurant. N.T. 02/04/15, pp. 170-74. Officer

 O'Brien was later able to make an identification of Appellant at a closer distance as Appellant

 drove past a Wawa convenience store were the Officer was present. N.T. 02/04/15, pp. 176-77.

Additionally, Officer Phillips proceeded to follow the Camry southbound down Veterans

Highway as it initially left the apartment complex, whereupon he pulled alongside of the Camry

at a stoplight and was then able to again make a positive identification of Appellant as the driver

and sole occupant of the vehicle. N.T. 02/04/15, p. 128.

         After the Informant ceased contact with the individual in the silver Camry, he began to

leave the parking lot himself, followed by Officer Leighton in his own vehicle. As the Camry

turned southbound onto Veterans Highway, Tin Man left his vehicle, walked back to Officer

Leighton's car directly behind his own, and provided the Officer with three (3) plastic bags that

contained crack cocaine. N.T. 02/04/15, pp. 31-32. After Tin Man gave the bags to Officer

Leighton, Officer Leighton followed the Informant back to the original predetermined meet

location. Immediately after arriving back at the location, Officer Leighton conducted a thorough

search of Tin Man's person and clothing, while Detective Harold again searched his vehicle. No

currency or contraband were discovered during these searches. N.T. 02/04/15, pp. 34-35, 96. The

Informant was never out of sight of law enforcement at any time during this investigation and did

not contact any individual other than the person in the Camry or the Officers. N. T. 02/04/15, pp.

95-96.



                                                 3

                                          fl
         The Officers traced the registration of the Camry to a residence at 605 Winder Drive in

  Bristol, PA. Based on this information, Officers Leighton, Durle, O'Brien, and Phillips attempted

  to effectuate an arrest warrant on Appellant at that location two (2) days later on August 2, 2015.

 N.T. 02/04/15, pp. 49-50. The Officers located the Camry and began surveillance of the property

 in undercover vehicles, waiting for Appellant to enter the vehicle and become mobile. N.T.

 02/04/15, p. 132.

         Once Appellant entered the vehicle and began driving, the Officers attempted to

 effectuate a traffic stop of the Camry. N.T. 02/04/15, p. 132. At a red light, Officer Phillips

 pulled in front of Appellant's vehicle, while Officers Durle and O'Brien pulled behind Appellant

 and activated their red and blue emergency lights. Officer Phillips, wearing his badge around his

 neck and a ballistic vest with the word "Police" written in large white lettering along the front,

exited his vehicle. The Officer instructed the driver to stop his vehicle and place it in park, while

Officer Durle exited the passenger side of his vehicle and attempted to effectuate the arrest. N. T.

02/04/15, pp. 133-34.

        As the Officers attempted to arrest Appellant, Appellant "put his car in reverse, backed

up, made a right, and jumped the curb, drove down the sidewalk and then around [Officer

Phillips'] vehicle and back onto the roadway." N.T. 02/04/15, p. 136. Officer O'Brien proceeded

to follow Appellant for approximately four (4) blocks, keeping his emergency lights activated

and engaging his siren. Appellant then made a turn such that he was driving against the flow of

traffic down a one-way street, whereupon Officer O'Brien discontinued the pursuit due to safety

concerns. N.T. 02/04/15, pp. 181-83.




                                                  4
        Based upon the above evidence, the jury returned a guilty verdict on the charge of

Delivery of a Controlled Substance. The jury found Appellant not guilty of Criminal Use of a

Comm uni cations Facility.

STATEMENT OF MATTERS COMPLAINED OF ON APPEAL

        On March 18, 2015, this Court issued a l 925(b) Order directing Appellant to file a

Concise Statement of Matters Complained of on Appeal within twenty-one days. Appellant filed

such a Statement on June 5, 2015, which raised the following issues, verbatim:

  1.      The Lower Court erred and abused its discretion in denying appellant's motion to provide
 the identity of the Confidential Informant, since this information was relevant, material, and in
 the interest of justice, and without which information appellant was unable to present a defense
 to the accusation that appellant violated 35-§780-113 §§A30 by delivering crack cocaine to the
 Confidential Informant. At the very least, the Lower Court should have conducted an in-camera
 [sic] examination of the Confidential Informant to determine if a Confidential Informant actual! y
 existed and determine whether the Confidential Informant confirmed that on July 31, 2013 he
 received crack cocaine from appellant in exchange for the $200.00 marked money.
          Under the Pennsylvania Rule of Criminal Procedure 573, a trial court has the discretion
to require the Commonwealth to reveal the names and addresses of all eyewitnesses, including
confidential informants, where defendant makes a showing of material need and reasonableness,
as appellant has done in this matter.
          The circumstances of this case reveal that it was the Confidential Informant to whom
appellant was alleged to have delivered the crack cocaine, and not an undercover police officer;
 [sic] that the Confidential Informant was the individual who allegedly had appellant's phone
number and allegedly called the number to arrange a buy. Thus, it is clear appellant and the
Confidential Informant were acquainted prior to the alleged buy on July 31, 2013, and allegedly
met face to face. None of the testifying police officers at either the motion hearing or trial saw
any exchange or delivery from appellant to the alleged Confidential Informant. There was no
showing that disclosure of the Informant's identity would risk his safety or cause retaliation since
the facts as testified to by the police witnesses indicated appellant already knew the Confidential
Informant's identity. In fact, the police testified an intermediary threatened the Confidential
Informant on behalf of appellant, indicating that the Confidential Informant's identity was
already known to appellant so that providing contact information or producing the Confidential
Informant for a hearing or trial balanced in favor of disclosing the identity of the Confidential
Informant, if one actually existed.
         Appellant's defense in this matter was that he did not participate in a drug sale on July 31,
2013 and that there was no Confidential Informant who would testify that he purchased crack
cocaine from appellant on that date. There was no evidence or any proof of delivery without
testimony from the Confidential Informant. Therefore, revelation of the Confidential Informant's
identity was crucial in this criminal case against appellant. There was no relevant inquiry made
by the Court regarding the relevance and materiality of the Confidential Informant's identity


                                                  5
  being revealed, considering that without this information appellant was unable to research the
   Confidential Informant's criminal record, his character, background, whether the events
   describedby the police actually occurred, or whether appellant was, in fact, the person from
  whom the Confidential Informant allegedly purchased drugs.
           Misidentification was an issue raised by appellant, if a buy had actually taken place as the
  police officers contended in their testimony.
          A fact that favored the revelation of the Confidential Informant's identity, in addition to
  the fact that his identity was material and relevant to appellant's defense - that the Confidential
  Informant's phone number and person were allegedly already known to appellant - is that in an
  official report filed on August 5, 2013 with the F.B.I., Detective Leighton stated the following:
          A Confidential Human Source (CHS) who is in a position to testify, responded to
          a predetermined location to conduct a controlled buy of crack cocaine from
          Joshua Lynch.
          It appears that on August 5, 2013, Detective Leighton, the investigating detective in this
 case, did not perceive any safety threat to the Confidential Informant, and this report in and of
 itself should have been persuasive with the Court. The report should have certainly tipped the
 scales in favor of revealing to appellant the Confidential Informant's identity and information, or,
 at the very least, the Court should have required the prosecution to produce the Confidential
 Informant for a hearing.
          Rule 573 of the Pennsylvania Rules of Criminal Procedure mandate the disclosure by the
 Commonwealth of any evidence favorable to the accused, either to guilt or to punishment, and is
within the possession or control of the attorney for the Commonwealth. The Court allowed the
prosecuting attorney to violate the discovery rule by failing to order the prosecutor to tum over
the Confidential Informant's information, denying appellant the opportunity to subpoena the
Confidential Informant to court, since the prosecutor failed and refused to produce him at either
the suppressionmotion hearing or trial.

2.     The Court erred in failing to conduct an in-camera [sic] review of the Confidential
Informant to determine if a Confidential Informant existed, and if a purchase of cocaine from
appellant had been made on July 31, 2013.
       If the Court believes that the Commonwealth's privilege should prevail, then special
precautions may be necessary in the weighing process, such as an in-camera [sic] hearing to
determine whether the informant's testimony would in fact be helpful to the defendant. Com. v.
Payne, 540 Pa. 54 (Pa. 1994).
       In the interest of justice, such an in-camera [sic] examination should have been
conducted.

3.     Since the alleged Confidential Informant was the only witness to the alleged crime, the
Court erred in failing to give the missing witness adverse inference instruction requested by
appellant prior to and during the trial.

4.      There was no chain of custody as to the drugs presented at trial after the Confidential
Informant allegedly gave them to the detective, and there was no lab technician who purportedly
tested the drugs who testified as to the lab results and the accuracy of the lab testing devices and
the results.
 5.       The Court should not have allowed evidence of other alleged crimes to be introduced at
 trial, namely, evading and eluding police, of which appellant was charged in CP-09-CR-
 0001696-2014. Pennsylvania Rule of Evidence 404(b) entitled "Character Evidence; Crimes or
 Other Acts" states:
          Evidence of a crime, wrong or other act is not admissible to prove a person's
          character in order to show that on a particular occasion the person acted in
          accordance with that character.
          The Court should have excluded evidence of the eluding and evading the police crime,
 denied by appellant, since it had no probative value to the charge of possession and delivery of
 cocaine, and if there was any probative value it certainly was outweighed by unfair prejudice,
 confusing the issues, misleading the jury. This evidence of another crime should have been
 excluded. (Pa.R.E. 403).

6.      The Court erred in failing to suppress the unlawful wiretap, since there was never a
consent signed by the Confidential Informant, who was dubbed "Tin Man" by the police, and
there was no Court authorized warrant or permission given by either the Court or the District
Attorney's Office allowing the wiretap of the alleged phone conversation between the
Confidential Informant and the alleged [sic) to be appellant on the other end.
        The motion and supporting brief regarding suppression of the cell phone wiretap should
have been granted. The failure to grant this suppression motion was an abuse of discretion.
Moreover, the recording of the conversation was never produced nor turned over to appellant
despite the fact that a recording was allegedly made. Also, the recording, without explanation,
was never produced at either the suppression hearing or trial.

7.      The evidence was insufficient to convict appellant of the possession and delivery of
crack cocaine since the only evidence produced at trial was from the police officers who claimed
they had suspicion that he was selling drugs but [ sic J set forth no basis or reason for their
suspicions. The police had made appellant a "target" of their investigation based on their
unsubstantiated suspicion that appellant was a drug dealer.
        The police provided no testimony as to the probable cause it had to believe the alleged
Confidential Informant's accusation that appellant was a drug dealer, since there was no evidence
of the alleged Confidential Informant's reliability, how many other buys he had arranged, or any
other informationpresented which [sic J would justify this sting operation directed toward
appellant. At best, the evidence was entirely circumstantial, with no fingerprints, recording,
Confidential Informant, marked money, etc. introduced into evidence, without which [sicJ the
evidence was insufficient to convict.

8.       It was error for Police Officer Phillips to identify appellant after he was only shown
appellant's photo from a J Net System and without a photo array or lineup allowed to identify
appellant as the man he observed in the car with the Confidential Informant on July 31, 2013.
Other police officers were permitted to testify they knew appellant in the conununity and/or had
prior dealing with him, allowing the jury to infer that appellant had had prior contact with the
police, and most probably, arrests and a criminal record, which [sic] criminal arrest and record is
prohibited from being introduced into evidence.
9.       Ineffective assistance provided by trial counsel, who failed to make objections to the
introduction of evidence, and other errors, including:

                a. allowing testimony regarding other crimes, eluding police, for which appellant
                     was facing charges;
                b. allowing police witnesses to testify that they knew or were familiar with
                     appellant, allowing the jury to infer appellant had prior arrests and/or a
                     criminal record;
                c. allowing Detective Leighton to testify as to the lab results showing crack
                     cocaine;
                d. allowing lab results into evidence without raising a custody/chain of
                     possession issues, with Detective Leighton testifying he did not know who
                     transported the drugs to the Bucks County lab;
                e. allowing a copy of the lab report to be introduced by a police officer and not
                     the lab technician who performed the test;
                f. not arguing that there were no fingerprints or DNA showing appellant ever
                     had possession of the drugs;
               g. allowing testimony that appellant was a target of an investigation, which
                     allowed the jury to infer that the F.B.I. or the police had information that
                     appellant was drug dealing prior to the ] uly 31, 2013 alleged drug transaction;
               h. not getting the police logs of the officers involved in the July 31, 2013 drug
                     deal as alleged by the officers;
               1.    failing to get the phone logs for appellant's phone;
              J. failing to introduce any defense evidence, including evidence that defendant
                    did not own an automobile, including a silver Camaro;
               k. not objecting or filing a motion to suppress Officer Phillips' identification of
                    appellant from a sole photograph of appellant being shown to him and not a
                    photo array;
               1. allowing testimony of the separate offense of eluding police;
               m. failing to present any evidence on appellant's behalf including character
                    evidence;
               n. failing to object to the Court not giving a missing witness instruction;
               o. failing to object to the consciousness of guilt charge by the Court from which
                    the jury could infer appellant's alleged flight from police, which was
                   prejudicial to appellant;
              p. failing to follow up with alibi witnesses and have the witnesses testify,
                   including appellant's employer, grandmother and ex-girlfriend;
              q. failing to present evidence that upon learning that appellant's grandmother
                   was contacted by police regarding an arrest warrant, on August 12, 2013,
                   appellant voluntarily turned himself into police;
              r. failing to cross-examine the police witnesses as to why they did not make any
                   attempt to arrest appellant immediately following the alleged buy and recover
                   the marked money that the Confidential Informant allegedly gave to appellant
                   in exchange for drugs;
              s. failing to make proper objections and motions in order to preserve issues for
                   appeal;
                  t.   failing to introduce exculpatory evidence and provide any defense for
                       appellant, resulting in his being found guilty for a crime of which appellant is
                       innocent.

  ANALYSIS

          As a threshold matter, we note that "the fact [Appellant] filed a timely Pa.R.A.P. 1925(b)

  statement does not automatically equate with issue preservation." Tucker v. R.M. Tours, 939
A.2d 343, 346 (Pa. Super. 2007). The Superior Court made clear that "Pa.R.A.P. 1925(b) is not

  satisfied by simply filing any statement. Rather, the statement must be "concise" and coherent as

 to permit the trial court to understand the specific issues being raised on appeal." Id. When

 appellants raise an "outrageous" number of issues in a 1925(b) statement, the appellants "have

 deliberately circumvented the meaning and purpose of Rule 1925(b) and have thereby effectively

 precluded appellate review of the issues they now seek to raise." Kanter v. Epstein, 866 A.2d
394, 401 (Pa. Super. 2004).

        A voluminous 1925(b) statement does "not identify the issues that [Appellant] actually

 intend[ s J to raise on appeal because the briefing limitations contained in Pa.R.A.P. 2116( a)

makes the raising of so many issues impossible." A voluminous 1925(b) statement "makes it all

but impossible for the trial court to provide a comprehensive analysis of the issues." Tucker, 939
A.2d at 346 (internal citations omitted).

        Appellant's Concise Statement covers nine (9) pages. It features nine (9) separate

Matters, with the ninth Matter consisting of twenty (20) subsections. Appellant's first Matter

extends over three and one half (3 1/2) pages. This Court finds that such a statement can hardly

be considered concise, and the "voluminous" nature of the statement impedes this Court's ability

to provide a comprehensive analysis of the relevant issues.

   I.      Sufficiency of the Evidence



                                                   9


                                                07
        Appellant contends that the evidence presented at trial was not sufficient to sustain the

jury's verdict. We demonstrate herein that the Commonwealth presented sufficient evidence to

 the jury to prove beyond a reasonable doubt that Appellant committed the crimes of which he

 was convicted.

        The Pennsylvania Supreme Court has articulated that the well-settled standard of review

 in judging the sufficiency of the evidence is whether, when viewing the evidence in a light most

 favorable to the Commonwealth as the verdict winner and drawing the proper inferences

favorable to the Commonwealth, the trier of fact could reasonably have found that all of the

elements of the crime were established beyond a reasonable doubt. Commonwealth v. Hagan,

654 A.2d 541, 543 (Pa. 1995); Commonwealth v. Heberling; 678 A.2d 794, 795 (Pa. Super.

 1996). The Superior Court has elaborated:

       In applying [the above] test, we may not weigh the evidence and substitute our
       judgment for that of the fact-finder. In addition, we note that the facts and
       circumstances established by the Commonwealth need not preclude every
       possibility of innocence. Any doubts regarding a defendant's guilt may be
       resolved by the fact-finder unless the evidence is so weak and inconclusive that as
       a matter of law no probability of fact may be drawn from the combined
       circumstances.

       The Commonwealth may sustain its burden of proving every element of the crime
       beyond a reasonable doubt by means of wholly circumstantial evidence.
       Moreover, in applying the above test, the entire record must be evaluated and all
       evidence actually received must be considered. Finally, the trier of fact while
       passing upon the credibility of witnesses and the weight of the evidence produced,
       is free to believe all, part or none of the evidence.

Commonwealth v. Ventrini 734 A.2d 404, 406-07 (Pa. Super. 1999) (citations omitted).

       Clearly, in finding Appellant guilty of Delivery of a Controlled Substance, the jury

believed the testimony of the Commonwealth's witnesses and accepted the Commonwealth's

evidence to the extent it established beyond a reasonable doubt the elements of the offense.

Based on the foregoing facts and in viewing the facts most favorable to the Commonwealth as
 verdict winner, it is apparent that the Commonwealth presented sufficient evidence to the jury to

 prove beyond a reasonable doubt that Appellant committed this offense.

         A Delivery of a Controlled Substance occurs under the following circumstance:

         Except as authorized by this act, the manufacture, delivery, or possession with
         intent to manufacture or deliver, a controlled substance by a person not registered
         under this act, or a practitioner not registered or licensed by the appropriate State
         board, or knowingly creating, delivering or possessing with intent to deliver, a
         counterfeit controlled substance.

         35 Pa.C.S.A. § 780-113(30).

         Delivery is specifically defined as "the actual, constructive, or attempted transfer from

 one person to another of a controlled substance, other drug, device or cosmetic whether or not

 there is an agency relationship." 35 Pa.C.SA. § 780-102. "Thus, for a defendant to be liable as a

 principal for the delivery of a controlled substance there must be evidence that he knowingly

 made an actual, constructive, or attempted transfer of a controlled substance to another person

without the legal authority to do so." Commonwealth v. Murphy, 844 A.2d 1228, 1233-34

(2004). A defendant actually transfers drugs when he physically conveys drugs to another

person. Id.

        The evidence in the light most favorable to the Commonwealth was sufficient to support

the jury's finding that a delivery of a controlled substance occurred. Officer Leighton testified

that he conducted a thorough search of a Confidential Informant before leaving for a prospective

drug buy. Officer Leighton confirmed that he did not find any currency or contraband on the

Informant at that time. N.T. 02/04/15, pp. 14-17. Meanwhile, Detective Harold searched the

Informant's vehicle and similarly uncovered no currency or contraband. N.T. 02/04/15, pp. 89-

90.

       The Commonwealth further presented testimony that, after being searched, the Informant

met with an individual driving a silver Toyota Camry at an apartment complex to conduct a
 purchase of narcotics with pre-recorded currency. N.T. 02/04/15, pp. 124-26. After meeting this

 individual, the Informant furnished Officer Leighton with three (3) bags of crack cocaine. N .T.

 02/04/15, pp. 31-32. Upon another extensive search of his person, clothing, and vehicle, no other

 currency or contraband was found. N.T. 02/04/15, pp. 34-35, 96. During the entire duration of

 this operation, the Informant was always in view of the Officers and did not meet with any other

person. N. T. 02/04/15, pp. 95-96. The foregoing evidence was sufficient to find that the

individual in the silver Camry delivered a controlled substance to the Confidential Informant.

         The evidence presented was further sufficient to support the jury's finding that Appellant

was the individual in the silver Camry. Officer Phillips testified that he could clearly identify

Appellant as the driver and sole occupant of the Camry as it entered the parking lot. N.T.

02/04/15, pp. 117-18. After the Camry left the apartment complex, Officer Phillips was able to

further identify Appellant as the driver of the Camry as he pulled alongside the vehicle at a

nearby red light. N.T. 02/04/15, p. 128. Additionally, Officer O'Brien testified that he was able to

make multiple identifications of Appellant. Officer O'Brien observed Appellant operating the

Camry and talking on a cell phone as he left the complex and further identified him moments

later as Appellant drove by the entrance to a Wawa convenience store where the Officer was

present. N.T. 02/04/15, pp. 170-74, 176-77. Lastly, after tracing the registration of the Camry to

a Winder Drive address in Bristol, Officers Phillips and Durle observed Appellant driving that

same silver Camry at that address. N.T. 02/04/15, pp. 132, ]56. Viewed in light most favorable

to the Commonwealth, this evidence was sufficient for the jury to find that Appellant was the

individual in the silver Camry who delivered controlled substances to the Confidential

Informant.

   II.       Denial of Motion to Discover Identity of Confidential Informant



                                                 12

                                            to
   Under Pa.R.Crim.P. 573, "a trial court has the discretion to require the Commonwealth to

reveal the names and addresses of all eyewitnesses, including confidential informants."

Commonwealth v. Marsh, 97 A.2d 318, 321 (Pa. 2010). Specifically, Pa.R.Crim.P.

573(b)(2)(a)(i) provides:

        (a) In all court cases, except as otherwise provided in Rule 230 (Disclo~ure of
        Testimony Before Investigating Grand Jury), if the defendant files a motion for
        pretrial discovery, the court may order the Commonwealth to allow ~he
        defendant's attorney to inspect and copy or photograph any of the _followmg
        requested items, upon a showing that they are material to the preparation of the
        defense, and that the request is reasonable:
        (i) the names and addresses of eyewitnesses ....

        The Commonwealth enjoys a qualified privilege to withhold the identity of a confidential

informant. Marsh, 997 A.2d at 321; See Commonwealth v. Roebuck, 681 A.2d 1279, 1283 (Pa.

1996). To overcome the Commonwealth's privilege, an appellant must make a showing "that the

information sought is material to the preparation of the defense arid that the request is

reasonable." Roebuck, 681 A.2d at 1283. "Only after the defendant shows that the identity of the

confidential informant is material to the defense is the trial court required to exercise its

discretion to determine whether the information should be revealed by balancing relevant factors,

which are initially weighted toward the Commonwealth." Marsh, 997 A.2d at 321-22. The

Pennsylvania Supreme Court has provided the following guidance:

       No fixed rule with respect to disclosure is justifiable. The problem is one that
       calls for balancing the public interest in protecting the flow of information against
       the individual's right to prepare his defense. Whether a proper balance renders
       nondisclosure erroneous must depend on the particular circumstances of each
       case, taking into consideration the crime charged, the possible defenses, the
       possible significance of the informer's testimony, arid other relevant factors.

       Commonwealth v. Carter, 233 A.2d 284, 287 (Pa. 1967) (quoting Roviaro v. United

States, 353 U.S. 53, 60--62 (1957)). "Protecting the identity of informants is recognized as a vital

public interest because it is necessary to protect the flow of information from informants as well


                                                  13

                                              ti
 as to insure the safety of informants." Commonwealth v. Bonasorte, 486 A.2d 1361, 1372 (Pa.

 Super. 1984). The Pennsylvania Supreme Court went even further, holding that the safety of a

 confidential informant is a "controlling factor" in determining whether to disclose an informant's

 identity. Commonwealth v. Bing, 713 A.2d 56, 5 8 (Pa. 1998). "If the Commonwealth makes a

 reasonably specific showing that the informant or that informant's family or friends would be

 harmed or killed in retaliation for the confidential informant's assistance to the police, the

 Commonwealth's privilege should prevail." Commonwealth v. Payne, 656 A.2d 77, 81 (Pa.

 1994).

          Appellant claims that the Confidential Informant's identity is material to his defense, as

the Informant was the sole witness of the alleged drug transaction that resulted in his conviction.

However, it is important to note that four (4) separate officers provided testimony to Appellant's

delivery of the crack cocaine. Officer Leighton and Detective Harold testified to searching the

Informant, his clothing, and his vehicle both before and after the transaction. Officers Phillips

and O'Brien each identified Appellant as the sole occupant of the vehicle where the illegal

transaction was alleged to have occurred. Despite the fact that the Informant was the only

witness, other than Appellant, to directly observe any transaction that occurred within the

vehicle, there was corroborating testimony provided by four (4) Officers concerning the

transaction. Therefore, Appellant's claim that the Confidential Informant's identity is material to

his defense is exaggerated.

          However, even if the Informant's identity is material to Appellant's defense, this Court's

denial of Appellant's request for the identity was a valid exercise of our discretion based on a

weighing of several factors. While Appellant does have a right to prepare his defense, this Court

found the Informant's safety to be the determinative issue. At Appellant's Suppression Hearing,



                                                   14
    this Court heard testimony from Officer Leighton that the Confidential Informant received a

    threat from Appellant that was communicated through a third party3. As a direct result of this

    threat, the Informant was concerned for his/her safety. N.T. 05/01/14, pp. 34-35. Given that the

    Pennsylvania Supreme Court has held that an informant's safety is a "controlling factor" in

    determining whether disclosure is appropriate, and this Court made a similar determination as a

    result of the threat received by the Informant, we submit that the denial of Appellant's request for

    the Informant's identity was a valid exercise of this Court's discretion.

        III.      In Camera Review

               Appellant claims that this Court erred in not conducting an in camera review of the

    Informant. We will address this contention herein.

               There is no case law in Pennsylvania mandating that this Court conduct an in camera

    review to aid in the determination of a motion to compel the identity of an informant. Appellant's

cited authority for this complaint is Commonwealth v. Pavne, supra. However, Payne stands for

the proposition that "special precautions may be necessary in this weighing process, such as an in

camera hearing to determine whether the informant's testimony would in fact be helpful to the

defendant." Payne, supr;'!, 656 A.2d at 81 (emphasis added). The Payne Court specifically

referenced Commonwealth v. Pritchett, 312 A.2d 434 (Pa. Super. 1973) as supporting authority,

yet Pritchett held that "disclosure should be denied or special precautions ordered if the

Commonwealth makes an affirmative and convincing showing of exceptional circumstances or

compelling reasons." Pritchett, 312 A.2d at 439 (emphasis added). This Court found that the

Commonwealth made a convincing showing that the Informant's safety was threatened, and as




3
  Appellant makes issue of a report prepared by Officer Leighton indicating that the Informant "is in a position to
testify." However, the threat was communicated to the Informant after Officer Leighton completed his report. N.T.
02/03/15, pp. 37-38.
such, we denied disclosure to Appellant. We submit that this Court      was well   within our

discretion in not ordering an in camera review where applicable case law does not require it.

     IV.       Missing Witness Instruction

           Appellant complains that this Court erred in failed to give a missing witness instruction

 requested by Appellant at trial. However, a plain reading of the record indicates that Appellant

 never requested this Court provide such an instruction. Therefore, we submit that this Court did

 not err in failing to give an instruction that was never requested. Nevertheless, a missing witness

 instruction would have been inappropriate given the facts of this case and the relevant law.

           A missing witness instruction is appropriate when a potential witness is available to only

 one party to a trial, "and it appears this witness has special information material to the issue, and

 this person's testimony would not be merely cumulative." Commonwealth v. Manigault, 462
A.2d 239, 241 (Pa. 1983). If that party fails to produce the testimony of that witness at time of

trial, "the jury may draw an inference it would have been unfavorable." Id. A trial court may

provide for a missing witness instruction against the Commonwealth as follows:

           In order for the "missing witness" adverse inference rule to be invoked against the
           Commonwealth, the witness must be available only to the Commonwealth and no
           other exceptions must apply. In order to determine whether a witness was
           "available" to a party, the trial court must ascertain whether the witness was
           "peculiarly within the knowledge and reach" of one party.

           Commonwealth v. Evans, 664 A.2d 570, 574 (Pa. Super. 1995). "An inference may not

be drawn where there exists a satisfactory explanation as to why the party failed to call such

witness." Commonwealth v. Jones, 637 A.2d 1001, 1005 (Pa. Super. 1994). A satisfactory

explanation exists where the Commonwealth has a genuine concern for a witness' safety. Id.

       As discussed above, the record reflects that the Commonwealth presented testimony at

Appellant's Suppression Hearing that the Informant received a threat from Appellant through a

third party. Such a threat directly caused the Informant to fear for his/her safety. This Court
   found that the evidence supported the Commonwealth's genuine concern for the Informant's

   safety, and we submit that the Commonwealth provided a satisfactory explanation such that

  providing an adverse witness instruction would have been inappropriate.

      V.      Evidentiary Decisions

           Appellant raises four (4) separate claims concerning the admission of evidence at trial.

  We begin our analysis by noting that the Pennsylvania Supreme Court has consistently held that

  the admission of evidence at trial is addressed to the sound discretion of the trial court, and such

  evidentiary rulings will not be disturbed absent an abuse of that court's discretion. See

  Commonwealth v. Champney, 832 A.2d 403, 416 (Pa. 2003); Commonwealth v. Ragan, 645
A.2d 811, 818 (Pa. 1994).

         Moreover, a party must make a timely and specific objection in order to preserve an issue

 for appeal. Commonwealth v. Brown, 701 A.2d 252, 254 (Pa. Super. 1997). "The Superior Court

 will not consider a claim on appeal which was not called to the trial court's attention at a time

 when any error committed could have been corrected." Commonwealth v. Montalvo, 641 A.2d
1176, 1184 (Pa. Super. 1994). Appellant's individual claims will be discussed herein.

             1. Challenge to the Admission of the Narcotics and Lab Report

        Appellant objects to the entry into evidence of the three (3) bags of crack cocaine and the

report prepared by the Bucks County Crime Lab. This Court submits that because Appellant did

not object to the admissibility of this evidence at trial, Appellant has thereby waived any claims

arising there from. However, even if Appellant has preserved his claim, we submit that any such

evidence was validly admitted.

       Appellant specifically objects to the lack of a chain of custody for the bags of crack

cocaine presented at trial. The Superior Court has consistently held:
        The Commonwealth need not produce every individual who came into contact
        with an item of evidence, nor must it eliminate every hypothetical possibility of
        tampering. A complete chain of custody is not required so long as the
        Commonwealth's evidence, direct and circumstantial, establishes a reasonable
        inference that the identity and condition of the exhibits have remained the same
        from the time they were first received until the time of trial. Any gaps in
        testimony regarding the chain of custody go to the weight to be given the
        testimony, not to its admissibility.

        Commonwealth v. Cugnini, 452 A.2d 1064, 1065 (Pa. Super. 1982).

        In the case sub judice, Officer Leighton testified that he received three (3) bags of crack

cocaine from the Confidential Informant immediately after the Informant's meeting with the

individual identified as Appellant. Officer Leighton further testified that he submitted those bags

into Bristol Township Police Evidence for testing. Officer Leighton detailed the procedure by

which Bristol Township Police maintains evidence, and identified retired Officer Hairhoger as

the evidence custodian. The report prepared by the Bucks County Crime Lab further identified

Officer Hairhoger as the individual who submitted the three (3) bags for testing, and confirmed

that those bags contained crack cocaine. Through the testimony of Officer Leighton, the

Commonwealth established a reasonable inference that the identity and condition of the bags of

crack cocaine remained the same from the time that the Informant relinquished them to the

Officer until their presentation at trial.

        Furthermore, the corresponding lab report was validly admitted into evidence. The

Pennsylvania Supreme Court has held that a police crime lab is "firmly rooted in the business

record exception to the hearsay rule," and its admission without the corresponding testimony of

the forensic analyst who prepared the report does not violate the Confrontation Clause.

Commonwealth v. Carter, 932 A.2d 1261 (Pa. 2007). The Court further concluded that "drug

tests are basic, routine, and highly reliable. The forensic chemists use standardized, precise
 calculations in determining the presence of a controlled substance and in ascertaining its weight,

                                                              11
 arriving at a final result that leaves little room for error. Id.

         Given the above law, the Commonwealth was not required to produce the testimony of

the lab technician who authored the report. However, the record does show that this Court

 inquired of Appellant's counsel if the identity of the lab technician was relevant to Appellant's

defense. The relevant portion of the Notes of Testimony is reproduced below:

         MR. GANNON: Your Honor, ifl just may for the record, the analyst is listed as
         Joanne Szpanka, S-Z-P-A-N-K-A, and the date is August 13th of '13.

        THE COURT: Are you [, Mr. Busico,] going to cross examine him on that?
        MR. BUSICO: Ms. Szpanka, no.

        N.T. 02/04/15, p. 42. As the Commonwealth complied with the relevant case law and

Appellant's trial counsel did not seek to cross-examine the Officer concerning the author of the

report, we submit that this Court was within our discretion to admit the lab report into evidence.

                  2. Evidence of Other Crimes

        Pa.R.E. 404(b )(2) provides that evidence of other crimes is admissible for purposes other

than to show propensity, "such as proving motive, opportunity, intent, preparation, plan,

knowledge, identity, absence of mistake, or lack of accident. In a criminal case this evidence is

admissible only if the probative value of the evidence outweighs its potential for unfair

             11
prejudice.

        Regarding evidence of flight in particular, the Pennsylvania Supreme Court has held that

"when a person comm.its a crime, knows that he is wanted therefor [sic], and flees or conceals

himself, such conduct is evidence of consciousness of guilt, and may form the basis in

connection with other proof from which guilt may be inferred." Commonwealth v. Coyle, 203




                                                    19


                                                t7
    A.2d 782, 789 (Pa. I 964). The Superior Court has explained the basis for admitting evidence of

    flight as follows:

           The theory for admitting evidence of flight is based upon a premise that the
           person who flees does so in recognition of his wrongdoing and is seeking to avoid
           punishment for that conduct. Evidence of the misconduct of a party in connection
           with the trial is admissible as tending to show that the party guilty of the
           misconduct is unwilling to rely on the truth of his cause, or is conscious that it is
           an unjust one.

           Commonwealth v. Barnes, 593 A.2d 868, 870 (Pa. Super. I 991) (internal citations
           omitted).

           Evidence of Appellant's flight from police officers is admissible as its probative value is

    greater than its potential for unfair prejudice against Appellant. Evidence of flight is highly

probative of Appellant's consciousness of guilt. In driving over a curb and sidewalk to avoid

    apprehension after officers had clearly identified themselves and were in the midst of attempting

to make an arrest, a jury could reasonably infer that Appellant fled "in recognition of his

wrongdoing" and sought to "avoid punishment for that conduct. "4

           Evidence of flight is also probative of Appellant's identity, which is a purpose that

Pa.RE. 404(b) explicitly permits. Appellant's main defense proffered at trial was that of

mistaken identity. Multiple officers testified to observing Appellant as the driver and sole

occupant of a silver Camry where the drug transaction that forms the basis of Appellant's charges

occurred, yet Appellant claims that he was not driving the vehicle. When Appellant fled from

police officers on August 2, 2013, multiple officers again observed Appellant driving the same

Camry that was involved in the July 31, 2013 drug transaction. As the evidence of Appellant's

flight corroborated the fact that Appellant did have access to the silver Camry, it was highly

probative of the identity of the person driving the Camry when the crime occurred. The evidence


4
 This Court gave a standard jury instruction concerning consciousness of guilt. When presented with the
opportunity, Appellant's counsel did not object to this instruction.

                                                       20


                                                 tf'
   was highly probative of both Appellant's consciousness of guilt and the identity of the person

   who delivered a controlled substance, and this Court therefore submits that it was admissible to

   the jury.

               3. Officer Phillips' Identification of Appellant

           Appellant complains that this Court erred in permitting Officer Phillips to testify that he

   was able to identify Appellant after viewing a departmental photo rather than by a photo array or

(- lineup. We submit that because Appellant did not object to this testimony at trial, Appellant has

  thereby waived any claims arising there from. However, even if Appellant has preserved his

  claim, we submit that the testimony was validly admitted into evidence.

          Pa.RE. 70 l provides that "if a witness is not testifying as an expert, testimony in the

  form of an opinion is limited to one that is (a) rationally based on the witness's perception and

  (b) helpful to clearly understanding the witness's testimony or to determining a fact in issue."

  When testifying concerning an out-of-court identification, "any indefiniteness and uncertainty in

  the identification testimony goes to its weight." Corrunonwealth v. Orr, 38 A.3d 868, 874 (Pa.

  Super. 2011 ).

          There is no case law in Pennsylvania that mandates that a police officer in the midst of

  conducting an investigation must identify a target only after viewing a photo array or lineup.

  Officer Phillips testified that after viewing the driver of a vehicle suspected of delivering

  narcotics, he viewed a departmental photograph of the Appellant, who was the target of the

  investigation, to confirm that the driver and the target were the same person. Officer Phillips

  concluded that Appellant was the driver of the vehicle that he witnessed. Appellant's trial counsel

  received an opportunity to cross-examine Officer Phillips concerning his identification of
                                -···-----····-   ·-·-. ·--- -----·-····   ·-···   ·-
  Appe~-~i-~~-~~~I'!~_i11ty revealed. would have gone ~qF.wds the weight of the evidence. As
                                      ·------- ....... - - --·- ..


                                                                          21


                                                                 6f
    Officer Phillips testified based on his perception and the testimony concerning his investigation

    was helpful to the jury, this Court submits that the Officer's testimony was admissible evidence.

               4. Officer O'Brien's Prior Knowledge of Appellant

           Appellant objects to any references by police officers to having prior knowledge of

    Appellant. This Court submits that because Appellant did not object to any testimony at trial
                                                                   -------<
                                         ---
    concerning an officer's prior familiarity with hi_!!!.,_Ap_pellant has there by waived any claims

    arising there from. However, even if Appellant has preserved bis claim, we submit that any such
                                 ---------------------
    testimony was validly admitted as evidence.
                      - - ..--------··--- ..-----
                       ..

           The Pennsylvania Supreme Court has established that "if a testimonial reference ...

    indicates to the jury the accused has been involved in prior criminal activity, reversible error has

    been committed. This is not to say, however, that. all references which may indicate prior

    criminal activity warrant reversal." Commonwealth v. Nichols, 400 A.2d 1281, 1282 (Pa. 1979)

    (internal citations omitted). To warrant reversal, "the record must illustrate that prejudice results

    from the reference. Prejudice results where the testimony conveys to the jury, either expressly or
(

    by reasonable implication, the fact of a prior criminal offense." Id.; See Commonwealth v.

    Riggins, 386 A.2d 520 (Pa. 1978). In a case where a witness referenced a defendant having prior

    "contact with the police," the Pennsylvania Supreme Court specifically held:

            ... the "statement regarding "contact with the police" focused only on prior
           contact with the police and did not reasonably imply prior criminal conduct. The
           prior contact with the police could have occurred under a variety of circumstances
           that were not criminal in nature including involvement in a motor vehicle accident
           or violation, as a witness to a crime, or as a victim of a crime.

           Commonwealth v. Young, 849 A.2d l 152, 1156 (Pa. 2004).

           Appellant submits that Officer O'Brien's testimony that he was "familiar with Mr. Lynch

    in [his] interaction with the community" was prejudicial in that it inferred that Appellant had



                                                      22


                                                    70
 criminal arrests or some sort of criminal record. However, Officer O'Brien's specific testimony

 does not expressly or by reasonable implication convey the existence of any criminal history to

 the jury. His reference to prior familiarity with Appellant, as in Young, could refer to various

, circumstances unrelated to a prior criminal record. Therefore, no prejudice was done to

 Appellant, and Officer O'Brien's statement was admissible testimony.

 ;,          Additionally, Officer O'Brien's testimony was probative of Appellant's identity, as his

(~~:     ;knowledge aids in his identification of Appellant as the individual driving the silver Camry

 used in the drug transaction. Therefore, his testimony was relevant and validly submitted to the

 jury,

       VI.       Denial of Motion to Suppress

             Appellant argues that this Court erred in failing to grant Appellant's Motion to Suppress

 the recording of an alleged conversation between Appellant and the Confidential Informant. This

 contention will be discussed below.

             It is well established that Pennsylvania Courts will not decide moot questions. In re

 Gross, 382 A.2d 116, 119 (Pa. 1978). "Generally, a case will be dismissed as moot if there exists

 no actual case or controversy." Mistich v. Com., Pa. Bd. of Prob. & Parole, 863 A.2d 116, 119

 (Pa Cornrow. Ct. 2004). The existence of a case or controversy requires:

          (1) a legal controversy that is real and not hypothetical, (2) a legal controversy
          that affects an individual in a concrete manner so as to provide the factual
          predicate for a reasoned adjudication, and (3) a legal controversy with sufficiently
          adverse parties so as to sharpen the issues for judicial resolution.

          Id. "A legal question can become moot on appeal as a result of an intervening change in

the facts of the case." Id. An appellate court will only decide an otherwise moot case "when the

case presents an issue capable of repetition yet evading review, or an issue of great public

importance." Fitzpatrick v. Fitzpatrick, 811 A.2d 1043, 1045 (Pa. Super. 2002).


                                                     23


                                                   7/
                Appellant challenges this Court's denial of Appellant's Motion to Suppress an alleged

       recording of a conversation between Appellant and a Confidential Informant. However, the

       Commonwealth did not introduce evidence of an audio recording at trial, nor did it reference the

       existence of such a recording in any way. As such, Appellant's complaint is moot, as the

       evidence at issue did not have any impact the verdict. Therefore, as this Court's ruling on

      Appellant's pre-trial motion did not affect Appellant in a concrete manner as required by law, we

      submit that the issue is moot and inappropriate for appellate review.

               Appellant further complains that this recording was never turned over to defense counsel

      at or before time of trial. Even if Appellant did not receive a copy of the recording, we note that

(     its existence was disclosed to Appellant at the Suppression Hearing. Appellant, therefore, had

)    access to the recording and could have requested the Commonwealth to furnish a copy at any

l    time. If Appellant believed the recording could provide evidence favorable to his defense,

     Appellant could have introduced it himself at trial. We submit that Appellant's failure to request

     a copy of the recording was a voluntary strategic decision and does not present a meritorious

     issue on appeal.

        VII.     Ineffective Assistance of Counsel

                     __________.
            Appellant further claims that his trial counsel was ineffective, citing twenty (20) alleged

    deficiencies in his representation. We will discuss this contention below.

           As a general rule, The Pennsylvania Supreme Court has held that "a petitioner should

    wait to raise claims of ineffective assistance of trial counsel until collateral review. Thus, any

    ineffectiveness claim will be waived only after a petitioner has had the opportunity to raise that

    claim on collateral review and has failed to avail himself of that opportunity." Commonwealth        v.

    Grant, 813 A.2d 726, 738 (Pa. 2002); See Commonwealth v. Liston, 977 A.2d 1089, 1094 (Pa.



                                                     24


                                                 73'
    2009). The Supreme Court further held that absent certain narrow circumstances, "claims of

    ineffective assistance of counsel are to be deferred to PCRA review; trial courts should not

    entertain claims of ineffectiveness upon post-verdict motions; and such claims should not be

    reviewed upon direct appeal." Commonwealth v. Holmes, 79 A.3d 562, 576 (Pa. 2013). An

    exception to the general rule exists when such claims have been raised and fully developed by

    hearings at the trial court level. See Commonwealth v. Bomar, 826 A.2d 831, 853-54 (Pa. 2003).

            In the case subj udice, Appellant raises twenty (20) separate claims of ineffective

    assistance of trial counsel on direct appeal. The general rule established by the Pennsylvania

    Supreme Court prevents this Court from addressing Appellant's claims at this level. Moreover,

    these claims do not fall into the exception to the general rule, as Appellant's contentions have not



                              ....--------                     ----
    been fully developed through a hearing or by any other process. Therefore, we submit that

    Appellant's claims of ineffective assistance of counsel are premature and better suited for post-

    conviction review, in accordance with established case law. 5

    CONCLUSION

            For the foregoing reasons, this Court perceives that the issues of which Appellant has

    complained in this appeal are without merit, and that this Court's March 4, 2015 Judgment of

Sentence was supported by both the law and the record in this case. We respectfully request the

Superior Court affirm this Court's decision.



                                                                BY THE COURT:




5
    Appellant has since filed an uncounseled Post-Conviction Relief Act Petition on June 22, 2015.
                                                                                                     j
                                                          25


                                                           73